Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to amendment filed on June 7, 2021.
Claims 1-20 are presented for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stockhammer et al. U.S Patent Application Publication Number 2016/0261665 A1 (hereinafter Stockhammer).

As per claims 1, 9, 17, Stockhammer discloses a method for receiving media data of a session, the method comprising: 
receiving (see client device receiving manifest in form of LSID for the LCT sessions on page 21 section [0383]) a media presentation description (MPD) file (see media presentation description (MPD) is a manifest filing to determine how to access different movie fragments of various presentations on page 7 section [0083]) and one or more session-based description (SBD) files (see plurality of layered coding transport (LCT) sessions each with their own layered coding transport (LCT) Session Instance Description (LSID), or session-based description (SBD) as claimed, representative of a 
determining, for one of the one or more periods (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084] see MPD schedule segment availability time on page 17 section [0278] and use of wall-clock timing on page 17 section [0280] and see period element in the MPD with start time on page 3 section [0045]) in the MPD file, whether the period has a supplemental property descriptor (see SupplementalProperty descriptor for certain LCT sessions on page 18 section [0307]) for session-based DASH (see server device construct the LSID to include data that include attributes such as EssentialProperty and SupplementalProperty on page 21 section [0381]); and
applying all of the one or more SBD files to the one period of the one or more periods in response to the one period of the one or more periods (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045]) not having any supplemental property descriptor for session-based DASH (see if no descriptor selection is provided by the session filter, all streams may be forwarded to the handler for processing on page 18 section [0309] and see client extract packets from different LCT sessions of the selected representations based on when the packet to be released on page 21 section [0385]).

As per claims 2, 10, 18, Stockhammer discloses the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an identification (ID) value that identifies the associated SBD file (see each LCT transport sessions, or plurality of session-based DASH as claimed, include LCT session Instance Description (LSID), on page 8 section [0105], recording attributes on page 18 section [0284] such as an identifier for the id element on page 18 section [0285]).

As per claims 3, 11, 19, Stockhammer discloses the method of claim 2, further comprising:
determining, in response to the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045]) periods (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084]) having the 

As per claims 4, 12, 20, Stockhammer discloses the method of claim 3, further comprising:
applying one SBD file associated with the ID value in the one of one or more essential property descriptors for session-based DASH to the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045]) periods (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084]) in response to the ID value (see identifier value on page 18 section [0285]) in the supplemental property descriptor (see SupplementalProperty descriptor on page 18 section [0307]) for session-based DASH being included in the one of the one or more essential property descriptors for session-based DASH (see group association using the group attribute on page 18 section [0286]).

As per claims 5, 13, Stockhammer discloses the method of claim 3, further comprising:
determining that none (see MPD manifest determining timing for segment available on page 17 section [0278] and see no stream is selected on page 18 section 

As per claims 6, 14, Stockhammer discloses the method of claim 1, wherein each of the one or more essential property descriptors for session-based DASH includes an attribute indicating a uniform resource locator (URL) address for the associated SBD file (see each segments may be associated with a unique uniform resource locator (URL) on page 9 section [0111]).

As per claims 7, 15, Stockhammer discloses the method of claim 1, wherein
each of the one or more essential property descriptors for session-based DASH includes an attribute indicating that the respective essential property descriptor is used for session-based DASH (see EssentialProperty attribute on page 18 section [0306] as attribute in each session on page 18 section [0284]), and
the supplemental property descriptor for session-based DASH includes an attribute indicating that the supplemental property descriptor is used for session-based 

As per claims 8, 16, Stockhammer discloses the method of claim 1, wherein the applying further comprises:
applying all of the one or more SBD files (see determining SupplementalProperty  attributes on LSID on page 21 section [0381] that needs to be applied to the session on page 21 section [0380]) to a request associated with the one period of the one or more (see sequence of one or more periods with defined with different start time attributes on page 3 section [0045]) periods based on a predefined order of the one or more SBD files (see MPD determining when each segment is available based on starting time and duration of segments on page 7 section [0084] see MPD schedule segment availability time on page 17 section [0278] and use of wall-clock timing on page 17 section [0280]).



Response to Arguments
Applicant's arguments filed on June 7, 2021 have been fully considered but they are not persuasive.
The applicant asserts that Stockhammer do not disclose as amended: “the MPD file include one or more periods” and “each of the one or more periods being associated with a different start time” (see Remarks on page 8).  The examiner respectfully disagrees.


Stockhammer
Stockhammer discloses MPD files with a sequence of one or more periods (see page 3 section [0045]).  Stockhammer discloses each period is defined by a start time attributes (see page 3 section [0045] and [0047]).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN S CHOU whose telephone number is (571)272-5779.  The examiner can normally be reached on Monday-Friday 9:00-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris L Parry can be reached on (571)272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN S CHOU/Primary Examiner, Art Unit 2451